Concurring Opinion by
Kephart, J.:
I rest my concurrence on the order approving or confirming the decree of the lower court on the ground that the name would have a tendency to confuse or make uncertain the ownership of real estate or a bequest given to an organization bearing the name applied for, with similar organizations or churches now in existence in that community. The court below did not abuse its discretion in refusing to approve the name.
The other findings of fact referred to I think unnecessary to a determination of this case.
Henderson and Williams, JJ., dissent.